The foregoing opinion is in direct conflict with the decision in Boyette v. State, 215 Ala. 472, *Page 457 110 So. 812, and with the case of Hyche v. State (Ala.App.)113 So. 644,1 as well as with the following opinions of the Supreme Court, covering a period of many years: Holley v. State,75 Ala. 14; Watkins v. State, 89 Ala. 82, 8 So. 134; Mitchell v. State, 94 Ala. 68, 10 So. 518; Dorsey v. State, 107 Ala. 157,18 So. 199; Stevens Case, 133 Ala. 28, 32 So. 270; Andrews v. State, 159 Ala. 14, 48 So. 858; Barnett v. State, 165 Ala. 59,51 So. 299; Pate v. State, 150 Ala. 10, 43 So. 343. See, also, other authorities cited in the case of Boyette v. State, supra, and of Hyche v. State, supra.
The undisputed evidence in this case shows conclusively that the injury complained of was inflicted upon the head of the alleged injured party, that a scalp wound only was inflicted, and that no part of the clothing worn by the alleged injured party at the time of the injury was perforated or punctured, or otherwise injured, except by the blood from the wound. The opinion of the majority expressly so states, and this brings the facts of the case in the same category as the facts of the Boyette Case, supra. If this case is ultimately affirmed, it will result in the necessity of overruling the innumerable decisions of this and the Supreme Court. The court's ruling below, on the question involved, was in direct conflict with the many decisions hereinabove cited.
In my opinion, the court erred in overruling the application for rehearing.
1 Ante, p. 176.